OPINION — AG — ** CONVEYANCE — DOCUMENTARY STAMP TAX — TRUE CONSIDERATION ** THE COUNTY CLERK DOES 'NOT' DETERMINE THE AMOUNT OF DOCUMENTARY STAMPS TO BE AFFIXED TO A DEED. THE GRANTOR IN THE CONVEYANCE PURCHASES THE PROPER AMOUNT OF STAMPS BASED UPON THE TRUE CONSIDERATION REGARDLESS OF THE RECITATION AS TO VALUE IN THE FACE OF THE CONVEYANCE. (FAIR MARKET VALUE, ASSESSED VALUATION, DEED, DUTY) CITE: 68 Ohio St. 5105 [68-5105], 68 Ohio St. 5107 [68-5107], 68 Ohio St. 5101 [68-5101], 68 Ohio St. 5102 [68-5102], 68 Ohio St. 5103 [68-5103] (W. J. MONROE)